Case: 1:16-cv-08637 Document #: 4275 Filed: 02/05/21 Page 1 of 18 PageID #:290406




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


IN RE BROILER CHICKEN ANTITRUST
LITIGATION                                   Case No. 1:16-cv-08637

                                             The Honorable Thomas M. Durkin
This Document Relates To:                    The Honorable Jeffrey T. Gilbert
Services Group of America, Inc. v. Tyson
Foods, Inc. et al., No. 1:19-cv-04194

And

The Direct Purchaser Plaintiff Action




                SETTLING DEFENDANTS’ RESPONSE TO
              PLAINTIFF SERVICES GROUP OF AMERICA’S
   NOTICE OF OPT-OUT AND OBJECTION TO LIST OF OPT-OUTS FILED BY
      DIRECT PURCHASER PLAINTIFFS WITH RESPECT TO THE DPP’S
               SETTLEMENTS WITH GEORGE’S AND PECO
OR IN THE ALTERNATIVE MOTION FOR LATE OPT-OUT FROM SETTLEMENTS
Case: 1:16-cv-08637 Document #: 4275 Filed: 02/05/21 Page 2 of 18 PageID #:290407




                                         INTRODUCTION

        Services Group of America, Inc. (“SGA”) asks this Court to do something extraordinary:

allow SGA to opt out of the Direct Purchaser Plaintiff (“DPP”) settlement classes with George’s

and Peco months after the Court entered final judgment approving these settlements. SGA does

not support this request with any viable excuse for its failure to opt out of these settlement classes

before the Court-imposed deadline. Instead, SGA’s request relies on a demonstrably false premise

and a legal argument that has already been rejected by this Court. SGA contends that it did not

receive the notice that included the instructions for opting out. The record, however, establishes

that SGA did receive the notice via multiple means, including distribution to SGA’s counsel

through the Court’s ECF system. Furthermore, SGA’s legal argument that it “effectively” opted

out by filing an individual action prior to settlement is directly contrary to this Court’s previous

order holding that all class members, including DAPs, were required to submit a written request

for exclusion as plainly set forth in the notice.

        In the alternative, SGA asks this Court to allow it to opt out late due to “excusable neglect.”

This Court already ruled, however, that a DAP that missed the opt-out deadline by two days would

not be permitted to opt out after the final approval order. SGA does not—and cannot—explain

why this Court should ignore its prior ruling. Indeed, there is every reason not to reopen a final

settlement to permit long-belated opt-outs. The objective of litigation settlements—particularly

class action settlements—is finality and certainty. Because SGA failed to take any steps to comply

with the clear process ordered by the Court, much less on a timely basis, the Court’s final approval

order holding that SGA is a member of the settlement class should stand, and SGA’s motion should

be denied.




                                                    2
Case: 1:16-cv-08637 Document #: 4275 Filed: 02/05/21 Page 3 of 18 PageID #:290408




                                         BACKGROUND

       SGA filed suit in June 2019, including against Settling Defendants George’s and Peco.1

(Dkt. 2274-1). By June 26, 2019, when the Court granted SGA’s motion for reassignment based

on relatedness (Dkt. 2291), SGA’s counsel began receiving notices of filings and orders entered

on the consolidated docket through the Court’s electronic case filing (“ECF”) system.

SGA Fails to Request Exclusion from the Settlement Class

       Approximately five months later, the DPPs moved for preliminary approval of class

settlements with George’s, Peco and Amick Farms, LLC. (Dkt. 3322). The Settlement Classes

consisted of:

       All persons who purchased Broilers directly from any of the Defendants or any co-
       conspirator identified in this action, or their respective subsidiaries or affiliates for
       use or delivery in the United States from at least as early as January 1, 2008 until
       December 20, 2019.

(Dkt. 3323 at p. 11).2 SGA, a direct purchaser of broilers, falls within the definition of the

Settlement Class.

       On December 18, 2019, the Court held a preliminary settlement approval hearing, at which

counsel for SGA appeared. (Dkt. 3361 at p. 4). Two days later, consistent with its comments at the

hearing, the Court entered an order preliminarily approving the settlements (Dkt. 3359), updated

on January 8, 2020 (Dkt. 3394). In that January 8, 2020 order, the Court set March 9, 2020 as the

deadline for any class members to opt out of or object to the Settlements. (Id. at p. 4). That order


1
 SGA’s claims were based on purchases made by SGA’s subsidiaries that assigned their claims to
SGA. (Dkt. 2274-1 at ¶¶ 22–23).

2
  Defendants (including their officers, directors or employees, and any entity in which any
Defendant has a controlling interest, or affiliates, legal representatives, heirs or assigns of any
Defendant); federal, state or local governmental entities; judicial officers presiding over the action
(including members of his/her immediate family and judicial staff); any juror assigned to the
action, and any Co-Conspirator identified in the action are specifically excluded from the class.
See id.


                                                  3
Case: 1:16-cv-08637 Document #: 4275 Filed: 02/05/21 Page 4 of 18 PageID #:290409




also included, as exhibits, the Long Form Notice, Email Notice, and Summary Publication Notice,

all of which included the March 9, 2020 opt-out deadline. (Id. at Exs. A–C). All counsel of record

in the litigation, including counsel for SGA, received the Court’s order, including the attached

Notices, through ECF.

       The Long Form Notice clearly stated that, in order to opt out of the settlement, a class

member was required to take specific, affirmative action:

       13. How do I exclude myself from the Settlements?

       If you do not want the benefits offered by any of the Settlements and you do not want to
       be legally bound by them, or if you wish to pursue your own separate lawsuit against the
       Settling Defendants, you must exclude yourself by submitting a written request to the
       Settlement Administrator stating your intent to exclude yourself from the Settlement
       Class by March 9, 2020. You can choose any of the three Settlements you want to exclude
       yourself from and do not have to exclude yourself from all of the Settlements.

       Your Exclusion Request must include the following: (a) your name, including the name of
       your business which purchased Broiler chicken, and address; (b) a statement that you want
       to be excluded from the Settlement Class in In re: Broiler Chicken Antitrust Litigation, (c)
       which of the Settlement Agreements you wish to be excluded from; and (d) your signature
       or your attorneys’ signature. You must mail or email your Exclusion Request, postmarked
       or received by March 9, 2020, to: Broiler Chicken Antitrust Litigation, c/o JND Legal
       Administration,        PO       Box     91343,       Seattle,     WA         98111        or
       info@broilerchickenantitrustlitigation.com.

(Dkt. 3394, Ex. A).

       The Notice further stated that any class member that did not follow the instructions for

excluding itself from the class would be part of the Settlement Class and would give up the right

to continue to sue the Settling Defendants in a separate lawsuit:

       Unless you exclude yourself from one or more of the Settlements, you are staying in the
       Settlement Class, which means that you can’t sue, continue to sue, or be part of any other
       lawsuit against the Settling Defendants that makes claims based on the same legal issues
       alleged or could have been alleged in this case. It also means that all Court orders will
       apply to you and legally bind you.




                                                 4
Case: 1:16-cv-08637 Document #: 4275 Filed: 02/05/21 Page 5 of 18 PageID #:290410




(Dkt. 3394, Ex. A at ¶ 11) (bolded emphasis added); see also ¶ 14 (“[I]f you do not exclude yourself

from any of the three Settlement Agreements in this Notice, you give up the right to sue Peco,

George’s and Amick for the same claims that their Settlements resolve”).

       In addition to the notice received by SGA’s counsel, the Long Form notice was sent to

SGA through its (now former) subsidiaries. SGA’s claims in this case are based entirely on direct

purchases made by its subsidiaries Systems Services of America, Inc. (“SSA”), Food Services of

America, Inc. (“FSA”), and Ameristar Meats, Inc. (“Ameristar”). (Dkt. 2274-1 at ¶¶ 22–23).

Notice was sent by the Settlement Administrator through both physical mail and email to these

entities. (Dkt. 4265-1 at ¶¶ 16–21, 29).3 In addition, the Settlement Administrator implemented all

other components of the Notice Program approved by the Court in the Preliminary Approval Order,

including but not limited to publication notice, digital notice, and establishment of a settlement

website. (Id. ¶¶ 4–5).

       By the time the opt-out period began, all parties and their counsel were aware that the Court

had already rejected the notion that the pendency of a direct complaint by a plaintiff would excuse

that plaintiff’s failure to file a valid request for exclusion from a settlement class. Just two days

before the DPPs moved for preliminary approval of the Peco and George’s settlements, the Court

dismissed the claims of DAP Winn-Dixie against Fieldale because Winn-Dixie failed to timely opt

out of the Fieldale DPP settlement class. (Dkt. 3312). Winn-Dixie argued that its failure to file a

timely request for exclusion was of no consequence because Winn-Dixie had previously filed its

own individual lawsuit. Rejecting that position, the Court held that an “individual complaint filed

before the Court approved the class notice plan . . . does not suffice” to demonstrate an intent to


3
 Notably, based upon information provided by SGA’s counsel, the Settlement Administrator
confirmed the Long Form Notices were sent to the correct physical addresses for SSA and
Ameristar. (Dkt. 4265-1 at ¶ 28). And while the class data may have contained the incorrect
address for FSA, the notice was sent to ten FSA email addresses. (Dkt. 4265-1 at ¶ 20).


                                                 5
Case: 1:16-cv-08637 Document #: 4275 Filed: 02/05/21 Page 6 of 18 PageID #:290411




opt out. (Dkt. 3312 at p. 5 (citing In re VMS Sec. Litig., No. 89 C 9448, 1992 WL 203832, at *3

(N.D. Ill. Aug. 13, 1992); In re Cathode Ray Tube (CRT) Antitrust Litig., MDL No. 1917, 2014

WL 4181732, at *5 (N.D. Cal. Aug. 20, 2014))).

        After notice was provided to the George’s and Peco settlement classes and after the opt-

out period closed, 99 separate timely and valid requests for exclusion from the Settlements

(identifying 1,645 persons or entities) had been received by the Settlement Administrator. (Dkt.

3757-2 at ¶ 19). Many of the exclusion requests came from DAPs who, like SGA, had filed direct

claims prior to the settlements. SGA, however, was not among the class members requesting

exclusion.

        On at least four occasions after the March 9, 2020 opt-out deadline but prior to the final

approval of the Settlements, the DPPs publicly filed the list of class members that had requested

exclusion from the George’s and Peco Settlements. (Dkt 3567 (filed April 15, 2020); Dkt. 3757-7

(filed Aug. 13, 2020); Dkt. 3777-1 (filed Aug. 26, 2020); Dkt. 3926-1 (filed Oct. 23, 2020)). In

each instance, SGA was not among the class members requesting exclusion (though the DAPs that

had properly opted out were included).

The Court Grants Final Approval with SGA as a Settlement Class Member

        On October 26, 2020, the Court granted final approval to the settlements (Dkt. 3934), and,

on October 27, 2020, the Court entered the Amended Final Judgment Order (Dkt. 3944). The

Amended Final Judgment Order approving the George’s and Peco settlements with the Class

states, in pertinent part:

        Any member of the Settlement Class who failed to timely and validly request to
        be excluded from the Settlement Class shall be subject to and bound by the
        provisions of the Settlement Agreements, the Released Claims contained therein,
        and this Order with respect to all Released Claims, regardless of whether such
        members of the Class seek or obtain any distribution from any Settlement Fund.




                                                6
Case: 1:16-cv-08637 Document #: 4275 Filed: 02/05/21 Page 7 of 18 PageID #:290412




          Persons/Entities who validly requested to be excluded from the Settlement Class
          are listed in Exhibits A1 and A2 attached hereto. 4

(Dkt. 3944 at ¶ 13) (emphasis added). SGA was not among the class members excluded from the

Class.

SGA Declares that It Is Not Bound by the Amended Final Judgment Order

          By letter dated December 1, 2020, George’s responded to a settlement demand from SGA

by calling SGA’s attention to the provisions of the Amended Final Judgment Order establishing

that “SGA is a Settlement Class Member that has released its claims pursuant to George’s

settlement with the Class.” (Dec. 1, 2020 Greene Letter, attached as Exhibit 1 to Decl. of W.

Greene). On December 21, 2020, SGA declared to counsel for George’s, Peco, and the DPPs that

SGA was not bound by the settlement, citing, as the sole basis for its contention, the fact that it

had previously filed an individual lawsuit:

                  We disagree that Services Group of America, Inc. (“SGA”) is part
                  of the settlement class as referenced in your letter. As you know,
                  SGA filed a Direct Action lawsuit against your client, as well as
                  Peco, and the other members of the conspiracy on June 21, 2019.
                  Accordingly, SGA is not a member of the settlement class you
                  reference.

(Dec. 21, 2020 Casas Letter, attached hereto Exhibit 2 to Decl. of W. Greene).

A Similarly Situated DAP Dismisses Its Claims Due to Its Failure to Opt Out

          SGA’s response diverges sharply from another DAP that filed an individual suit prior to

the George’s and Peco DPP settlements and also failed to request exclusion. Like SGA, Amigos

Meat filed an initial complaint before the settlements, failed to request exclusion, and continued

to name George’s and Peco as defendants as recently as October 23, 2020. (Dkt. 3074-1; Dkt.

3924 at p. 40; Dkt. 3944). However, after final approval, when George’s and Peco drew attention



4
    Exhibit B, not pertinent here, listed opt-outs with partial assignments.


                                                    7
Case: 1:16-cv-08637 Document #: 4275 Filed: 02/05/21 Page 8 of 18 PageID #:290413




to Amigos Meat’s failure to opt out, Amigos Meat entered into a stipulation dismissing the claims

as to George’s and Peco:

       Plaintiffs did not request exclusion from the Peco and George’s Settlements with the
       Direct Purchaser Plaintiff Class (Dkt. 3944, Exhibits A1 and A2), and therefore are
       members of the DPP Settlement Classes who have released their claims against Peco and
       George’s pursuant to the Court’s order granting final approval of those settlements. (Dkt.
       3944.)

(Dkt. 4128 at ¶ 3).

SGA Makes a Belated Request to Opt Out by Filing its Motion

       On January 19, 2021, SGA filed a “Notice of Opt Out” and “Motion for Late Opt Out”

with the Court. (Dkt. 4187 (“SGA Br”)). In that motion, SGA argues that it “effectively” opted

out or, in the alternative, that it should be permitted to opt out ten months after the opt-out deadline

based on “excusable neglect.”

                                            ARGUMENT

I.     SGA Failed to Opt Out Despite Clear Notice Provided to Its Counsel.

       SGA does not—and indeed cannot—claim that it complied with the opt-out requirements

set forth in the Notice approved by the Court. Instead, SGA raises objections regarding the

sufficiency of notice, complaining that the Settlement Administrator failed to send it a copy of the

notice. (SGA Br. at 6). SGA also asserts that it “effectively” opted out “through its litigation

conduct during and after the opt-out period.” (Id. at 4-5). These arguments are entirely without

merit and provide no basis for the extraordinarily relief of allowing a class member to opt out of a

settlement after final approval.

       A.      As a party to this litigation, SGA unquestionably received notice.

       As a party appearing in the consolidated proceedings (well before the settlements were

announced), SGA’s counsel received all ECF filings in this matter and is deemed to be on notice

of the contents of all such filings. As this Court has already made clear, a DAP in this case “can’t


                                                   8
Case: 1:16-cv-08637 Document #: 4275 Filed: 02/05/21 Page 9 of 18 PageID #:290414




argue that it didn’t have notice of the settlement approval process [when] it is represented by

counsel who receives electronic notice of filings in this case.” (Dkt. 3312 at p. 7 n.1).5 Here, SGA’s

counsel of record unquestionably received notice of both (a) the opt-out procedures before the opt-

out deadline (set forth in the Long Form Notice included with the January 8, 2020 Preliminary

Approval Order), and (b) the fact that SGA was not included as a person or entity who requested

exclusion from the settlements before the final approval hearing (set forth in multiple filings by

the DPPs of the list of opt-outs).

        Thus, SGA’s protest that “the Claims Administrator failed to send a notice to SGA’s

counsel” or to SGA’s legal department (SGA Br. at 6) ignores the fact that the Court, through

ECF, had already sent SGA’s counsel the Preliminary Approval Order that included the Long

Form Notice. SGA cannot claim lack of notice because it did not receive a duplicate copy of the

notice its counsel had already received from the Court. Additionally, as set forth above, the

Settlement Administrator provided SGA notice through multiple means that the Court has found

sufficient.

        B.     Filing a lawsuit or “continuing to litigate” is legally insufficient to effectuate
               an opt-out.

        Having failed to submit a timely request for exclusion (despite receiving notice), SGA

argues that its individual complaint and continued prosecution of claims against all Defendants



5
  Other courts agree. See In re Deepwater Horizon, 819 F.3d 190, 199 (5th Cir. 2016) (notice of a
class settlement provided to a party’s attorney is sufficient because “[i]t is well established that
notice to [a party’s] attorney is imputed to [the party]”); In re NFL Players’ Concussion Injury
Litig., No. 2:12-md-02323, 2019 WL 95917, at *8 (E.D. Pa. Jan. 3, 2019) (plaintiff’s “status as a
party in the MDL during this period means she almost certainly had actual notice of the opt-out
requirements”); cf. In re Imprelis Herbicide Mktg., Sales Practices & Prods. Liab. Litig., MDL
No. 2884, 2014 WL 348593, at *6 (E.D. Pa. Jan. 31, 2014) (noting that the party “was represented
by counsel before, during, and after the opt-out period” who “received all of the court filings in
this case, including the Order providing explicit instructions for opting out”).



                                                  9
Case: 1:16-cv-08637 Document #: 4275 Filed: 02/05/21 Page 10 of 18 PageID #:290415




should suffice to show its intent to opt out. (SGA Br. at 3–4). But SGA’s brief conspicuously fails

to acknowledge the Court’s prior order dismissing Winn-Dixie’s claims against Fieldale, which

rejected the very arguments that SGA now attempts to resurrect.

       First, an “individual complaint filed before the Court approved the class notice plan . . .

does not suffice” to opt out. (Dkt. 3312 at p. 5 (citing In re VMS Sec. Litig., 1992 WL 203832, at

*3; In re CRT, 2014 WL 4181732, at *5)).6

       Second, “continuing to litigate” a previously filed claim by engaging in discovery does not

effectuate an opt-out. (Dkt. 3312 at p. 5 (quoting In re CRT, 2014 WL 4181732, at *5). SGA argues

that because George’s and Peco joined in discovery requests directed to SGA after the opt-out

deadline but did not join in discovery directed to the DPPs, George’s and Peco must have known

that SGA intended to opt out of the settlements.7 But the reason for the distinction is obvious. Peco


6
  Although some courts have found a “reasonable indication” of an intent to opt out sufficient
where a party’s compliance with the opt-out instructions is imperfect, the cases cited by SGA show
only that courts have permitted timely opt-outs that failed to follow the specified form. See In re
Four Seasons Sec. Laws Litig., 493 F.2d 1288, 1289–1291 (10th Cir. 1974) (finding a letter sent
before the opt-out deadline sufficient to show intent to opt out); Council on Soc. Work Educ., Inc.
v. Tex. Instruments, Inc., 105 F.R.D. 68, 70 (N.D. Tex. 1985) (finding an opt-out request sent
before the opt-out deadline sufficient even though it did not include some requested information).
Other cases cited by SGA similarly do not address untimely opt-out requests. See Plummer v.
Chem. Bank, 668 F.2d 654, 657 n.2. (2d Cir. 1982) (noting that if the opportunity to opt out was
even required under Rule 23(b)(2), the opt-out notice need not state the reason for opting out); In
re Linerboard Antitrust Litig., 223 F.R.D. 357, 366 (E.D. Pa. 2004) (permitting plaintiffs to ratify
timely opt-out requests when there was a question of whether the opt-out had been authorized).
Most importantly, none of these cases holds that an entity that fails to submit an opt-out notice
until after final approval has shown a reasonable indication of an intent to opt out.
7
  Although SGA references litigation conduct both before and after the opt-out deadline (SGA Br.
at 4), courts generally do not even consider conduct that occurs after the opt-out deadline, much
less find it sufficient to evidence an intent to opt out. See In re Deepwater Horizon, 819 F.3d at
196 (declining to consider actions after the opt-out deadline); In re NFL Players’ Concussion
Injury, 2019 WL 95917, at *7 (actions taken after the opt-out deadline “have no bearing on whether
[the party] intended to opt out during the opt-out period”); In re CRT, 2014 WL 4181732, at *2
(finding no effective opt-out based on litigation conduct “[b]efore, during, and after” the opt-out
deadline).



                                                 10
Case: 1:16-cv-08637 Document #: 4275 Filed: 02/05/21 Page 11 of 18 PageID #:290416




and George’s did not engage in discovery against the DPPs after the opt-out period because the

Court’s Preliminary Approval Order stayed all proceedings with respect to the DPPs’ action

against Peco and George’s. (Dkt. 3394 at ¶ 11). That Order did not stay any of the DAP lawsuits

against George’s and Peco, including SGA’s lawsuit. Indeed, SGA’s claims against George’s and

Peco were not released—and the litigation against them was not terminated—until this Court

entered its Final Judgment Order on October 26, 2020 (as updated on October 27, 2020). (Dkt.

3933, 3944).8 In any event, the continuation of discovery is insufficient to excuse SGA’s failure

to comply with the express requirements to exclude itself from the settlement classes pursuant as

ordered by this Court.

II.    SGA Should Not Be Permitted to Opt Out After Final Approval and Ten Months
       After the Opt-Out Deadline Based on Excusable Neglect.

       In the alternative, SGA asks this Court to grant a more-than-ten-month extension of the

opt-out deadline based on excusable neglect under Rule 6(b)(1)(B). (SGA Br. at 7–9). SGA offers

no cogent reason why this Court should grant it special privileges not afforded any other entity

and, in effect, blow up the Court’s Final Judgment Order.

       A. SGA has not meet the requirements for excusable neglect.

       Whether neglect is excusable under Rule 6(b)(1)(B) generally turns on the danger of

prejudice to other parties, the length of the delay and its potential impact on judicial

proceedings, the reason for the delay, and whether the movant acted in good faith. (Dkt. 3312


8
  SGA also claims its settlement negotiations with a different settling defendant, Amick, during
the opt-out period (when SGA was free to opt out) somehow should indicate its intent to opt out
of the George’s and Peco settlements. But see Brannon v. Household Int’l., Inc., 236 Fed. App’x
285, 287 (9th Cir. 2007) (“The fact that ongoing negotiations were taking place does not excuse
the [party] from compliance with the judicially ordered exclusion procedures”). Leaving aside
doubts about the merits of that argument, SGA’s non-public dealings with an unrelated entity have
no bearing on the legal consequence of SGA’s failure to opt out of the George’s and Peco
settlement classes.



                                               11
Case: 1:16-cv-08637 Document #: 4275 Filed: 02/05/21 Page 12 of 18 PageID #:290417




at p. 6 (citing Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993)).

Courts—including this Court—have noted “the reason for the delay is the most significant of the

four factors, and [] in the face of a clear rule, a failure to follow the rule will rarely be excused.”

In re WorldCom, Inc. Sec. Litig., No. 02-cv-3288, 2005 U.S. Dist. LEXIS 7958), at *17 (S.D.N.Y.

May 6, 2005 (citing Silivanch v. Celebrity Cruises, Inc., 333 F.3d 355, 366–67 (2d Cir. 2003));

(Dkt. 3312 at p. 7) (denying request to opt-out when Winn-Dixie filed opt out request two days

late because “[the party] has not identified any reason at all for this delay”); see also In re VMS,

1992 WL 203832, at *3 (“Individual class members seeking late exclusion bear the burden of

proving both good faith and a reasonable basis for not complying within the specified period.”).

       As discussed above, SGA’s arguments that it never received notice and that it expressed

its intent to opt out by continuing to litigate (SGA Br. at 9) are unavailing. SGA protests that “it

was not clear what formal opt-out notification was required” (SGA Br. at 9), but the requirements

for opting out were abundantly clear. The Long Form Notice expressly stated that class members

were required to send a written request to the Settlement Administrator, at a stated address, before

March 9, 2020.9 As Winn-Dixie unsuccessfully tried previously, SGA cites In re Processed Egg

Products Antitrust Litig., 130 F. Supp. 3d 945 (E.D. Pa. Sept. 14, 2015) for the proposition that it

should be permitted to opt out late because its misunderstanding about the opt-out process was

objectively reasonable. (SGA Br. at 9). Unlike in Processed Egg Products, however, there was

nothing confusing about the Notice here. In addition, SGA was on notice of the prior court order

in this case, directly on point, that rejected Winn-Dixie’s reliance on Processed Egg Products and

made clear that DAPs are required to follow the opt-out procedures set forth in the notice plan.


9
 SGA is thus like the party in Jackson v. SPS Techs, where the court found no excusable neglect
based on a “mistaken belief that she was not required to formally opt-out,” which did “not have
anything to do with the Notice itself.” No. CV 15-09854, 2018 WL 4440804, at *3 (C.D. Cal. Sept.
4, 2018).


                                                  12
Case: 1:16-cv-08637 Document #: 4275 Filed: 02/05/21 Page 13 of 18 PageID #:290418




(See Dkt. 3064 at p. 1 (citing In re Processed Egg Products as a reason to permit a belated opt-

out); Dkt. 3312 (rejecting request for belated opt-out)).

       Not only was it clear that DAPs that had filed individual complaints were required to

comply with this process, but numerous other DAPs with pending individual cases against Settling

Defendants had no difficulty following the opt-out procedure. (See Dkt. 3567; Dkt. 3944). Thus,

there is no basis to claim any “confusion”—much less objectively reasonable confusion—about

the requirement that a class member wanting to opt out was obligated to send a written request for

exclusion to the Settlement Administrator before the March 9 deadline.

       Finally, SGA invokes COVID-19 as a basis for excusable neglect, arguing that “clarity

regarding the issue was delayed as a result of intervening disruptions attributable to COVID-19.”

(SGA Br. at 9 (citing Decl. Gregory J. Casas, ¶¶ 3–12, Decl. of Dianne Shay ¶¶ 3–4)).

Undoubtedly, the pandemic has created numerous challenges for many litigants and their counsel,

but neither of SGA’s declaration mentions COVID-19, much less explains why it caused any delay

here. In any event, the first COVID-19 related order was entered in this case on March 16, 2020—

a full week after the opt-out deadline and over two months after the Court’s January 8, 2020 order

setting the deadline. (Dkt. 3531).10 Consequently, SGA has offered no viable explanation for

failing to request exclusion from the settlement classes until nearly two months after final approval

and more than ten months after the opt-out deadline—and certainly no reason that was not within

its reasonable control. As this Court has noted, “‘[a]n unaccountable lapse is not excusable

neglect.’” (Dkt. 3312 at p. 7 (quoting Prizevoits v. Indiana Bell Tel. Co., 76 F.3d 132, 133 (7th




10
  And according to the Settlement Administrator, SGA did not reach out to the Settlement
Administrator until December 2020—approximately six weeks after the final approval hearing and
Amended Final Judgment Order. (Dkt. 4265-1 at ¶ 24).


                                                 13
Case: 1:16-cv-08637 Document #: 4275 Filed: 02/05/21 Page 14 of 18 PageID #:290419




Cir. 1996)). “Neither is ‘inattentiveness to the litigation.’” (Id. (quoting Matter of Plunkett, 82 F.3d

738, 742 (7th Cir. 1996)).11

       B.      Permitting an opt-out after final approval will prejudice defendants and
               jeopardize finality of the settlements.

       Although the lack of any compelling explanation for its failure to opt out before the

deadline is sufficient to find no excusable neglect, the other factors also support this conclusion.

First, Settling Defendants “will suffer prejudice insofar as [they] will have to defend against one

more plaintiff than would be in litigation if the Court enforces the opt-out deadline.” In re Imprelis

Herbicide, 2014 WL 348593, at *3 (noting this “has been recognized as a basis for questioning

tardy opt-out efforts”). Furthermore, the Final Judgment Order included a “Reduction for Opt-

Outs,” which was calculated and agreed upon (after painstaking efforts by numerous parties) and

the settlement amount based on that calculation has already been paid.12 If SGA had, in fact, opted

out, both George’s and Peco would have been entitled to a larger refund based on the “Reduction

for Opt-Outs” included in their respective agreements. Therefore, a late opt-out would deprive the

Settling    Defendants    of   the   benefit    of        their   bargain.   Cf.   In   re   Diet   Drugs



11
   See also In re CRT, 2014 WL 4181732, at *3 (finding no excusable neglect where a party
“offered no explanation as to why it missed the applicable opt-out deadline aside from mentioning
that notice was inadvertently not sent to outside counsel”) (quotation omitted); Demint v.
NationsBank Corp., 208 F.R.D. 639, 643 (M.D. Fla. 2002) (finding no excusable neglect without
“a candid, straight-forward, and undisputed explanation by the defaulting party of the reason for
the failure to comply with the pertinent deadline”); In re WorldCom, 2005 U.S. Dist. LEXIS 7958,
at *17 (finding no excusable neglect where a party offered no reason for its failure to timely opt
out other than a mistaken belief that it had mailed the notice).
12
   The Settlement Agreements called for a reduction of 2% of the Settlement Amount for each
percentage point of Opt-Outs exceeding 50%. The opt-out percentage for the George’s and Peco
settlements was calculated as 51.8% of all Defendants’ United States total annual sales for 2008–
2017, including opt out requests on behalf of direct purchasers with partial assignments. Using the
methodology set forth above, the total reduction amount was 3.6% resulting in net settlement
amounts of $4,964,600 from Peco [reduced from $5.15 million] and $4,097,000 from George’s
[reduced from $4.25 million]. (Dkt. 3944, at 4).


                                                     14
Case: 1:16-cv-08637 Document #: 4275 Filed: 02/05/21 Page 15 of 18 PageID #:290420




(Phentermine/Fenfluramine/Dexfenfluramine) Prod. Liab. Litig., 92 F. App’x 890, 894 (3d Cir.

2004) (denial of late opt out appropriate where settlement agreement contained provisions related

to the number of opt outs).

        Second, there is no doubt that a delay of over ten months is a substantial period of time

that weighs in favor of a finding of no excusable neglect. See In re CRT, 2014 WL 4181732, at *3

(no excusable neglect with a two-week delay). Indeed, this Court refused to permit a late opt out

where an opt-out notice was filed only two days late. (Dkt. 3312). To permit an opt out after ten

months would flout that prior ruling.

        Third, SGA’s good faith is, at best, neutral. See In re WorldCom, 2005 U.S. Dist LEXIS

7958, at *17 (“Even if [the party] were able to show that he acted in good faith, that would be

insufficient to justify an extension of the time to opt out.”). As the Court in In re Imprelis Herbicide

explained, the good faith factor is neutral even if the plaintiff acted without malice because failure

to follow deadlines is part of good faith and permitting a late opt-out “may actually stand as a

problematic example.” 2014 WL 348593, at *6. The finality of the George’s and Peco

settlements—and the Court’s Final Judgment Order—would be imperiled and risk expanding this

already sprawling litigation if SGA’s request were granted. See id. at *4 (permitting late opt out

would undercut “the Defendant’s bargained-for certainty” given “the potential for future requests

from similarly situated class members”).

        Finally, that SGA “is entitled to participate in the Class Settlement and to recover damages

through the claims resolution process” also weighs against finding excusable neglect. In re

Imprelis Herbicide, 2014 WL 348593, at *6. Here, SGA can participate in the settlement and

pursue its claims against non-settling Defendants—and SGA does not suggest otherwise.




                                                  15
Case: 1:16-cv-08637 Document #: 4275 Filed: 02/05/21 Page 16 of 18 PageID #:290421




Accordingly, this Court should decline SGA’s request to effectively extend the opt-out deadline

by more than ten months.

                                        CONCLUSION

       SGA had notice of the Settlements, the opt-out procedures, and the opt-out deadlines by

virtue of their counsel receiving ECF notices in this case, through direct mail and email notice,

and through court-approved publication notice. But SGA failed to submit an opt-out notice to the

Settlement Administrator at any point, offering no colorable—much less compelling—excuse for

why it did not or could not have complied within the time period allowed by the Court. SGA should

remain a part of the classes for purposes of the George’s and Peco Settlements. The Court should

deny SGA’s “notice” and motion in their entirety.



Dated: February 5, 2021                             Respectfully submitted,

                                                    /s/ William Greene
                                                    STINSON LLP
                                                    William L. Greene (admitted pro hac vice)
                                                    50 South Sixth Street, Suite 2600
                                                    Minneapolis, MN 55402
                                                    Telephone: (612) 335-1500
                                                    william.greene@stinson.com

                                                    J. Nicci Warr
                                                    7700 Forsyth Blvd., Suite 1100
                                                    St. Louis, MO 63105
                                                    Telephone: (314) 259-4570
                                                    nicci.warr@stinson.com

                                                    John C. Martin
                                                    SUGAR FELSENTHAL GRAIS &
                                                    HELSINGER LLP
                                                    30 N. LaSalle Street, Suite 3000
                                                    Chicago, IL 60602
                                                    Telephone: (312) 704-2172
                                                    jmartin@sfgh.com




                                               16
Case: 1:16-cv-08637 Document #: 4275 Filed: 02/05/21 Page 17 of 18 PageID #:290422




                                            THE LAW GROUP OF NORTHWEST
                                            ARKANSAS LLP
                                            Gary V. Weeks (admitted pro hac vice)
                                            K.C. Dupps Tucker (admitted pro hac vice)
                                            Kristy E. Boehler (admitted pro hac vice)
                                            1830 Shelby Lane
                                            Fayetteville, AR 72704
                                            Telephone: (479) 316-3760
                                            gary.weeks@lawgroupnwa.com
                                            kc.tucker@lawgroupnwa.com
                                            kristy.boehler@lawgroupnwa.com

                                            Attorneys for Defendants George’s, Inc.
                                            and George’s Farms, Inc.


                                            /s/ Lara Flath
                                            SKADDEN, ARPS, SLATE,
                                            MEAGHER & FLOM LLP
                                            Boris Bershteyn (admitted pro hac vice)
                                            Lara Flath (#6289481)
                                            One Manhattan West
                                            New York, NY 10001
                                            Telephone: (212) 735-3000
                                            Facsimile: (212) 735-2000
                                            boris.bershteyn@skadden.com
                                            lara.flath@skadden.com

                                            Patrick Fitzgerald (#6307561)
                                            Gail Lee
                                            Peter Cheun
                                            155 N. Wacker Drive
                                            Chicago, IL 60606
                                            Telephone: (312) 407-0700
                                            Facsimile: (312) 407-0411
                                            patrick.fitzgerald@skadden.com
                                            gail.lee@skadden.com
                                            peter.cheun@skadden.com

                                            Attorneys for Defendant Peco Foods, Inc.




                                       17
Case: 1:16-cv-08637 Document #: 4275 Filed: 02/05/21 Page 18 of 18 PageID #:290423



                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on February 5, 2021, he caused a true and correct

copy of the foregoing to be electronically filed with the Clerk of the Court using the CM/ECF

system, which will send notification of such filing to all counsel of record.



                                                      /s/ William L. Greene
                                                      William L. Greene




                                                 18
